UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 333-45678 SEQUIAM CORPORATION (Exact name of small business issuer as specified in its charter) California (State or other jurisdiction of incorporation or organization) 33-0875030 (I.R.S. Employer Identification No.) 300 Sunport Lane, Orlando, Florida 32809 (Address of principal executive offices) 407-541-0773 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for the such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s Common Stock outstanding as of November 9, 2007 was 93,725,266. Transitional Small Business Disclosure Format (Check one): Yes oNo x FORM 10-QSB INDEX Page PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 ITEM 3. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 6. EXHIBITS 28 SIGNATURES 29 Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements,” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions.These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control.The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements.Forward-looking statements include, but are not limited to, statements about: · our expectations regarding our expenses and revenue; · our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; · plans for future products, for enhancements of existing products and for development of new technologies; · our anticipated growth strategies; · existing and new customer relationships; · our technology strengths; · our intellectual property, third-party intellectual property and claims related to infringement thereof; · anticipated trends and challenges in our business and the markets in which we operate;and · sources of new revenue. For information concerning these factors and related matters, see Item 2, “Management’s Discussion and Analysis or Plan of Operation,” in this Report, and the following sections of our Annual Report on Form 10-KSB for the year ended December 31, 2006: (a) “Risk Factors” in Item 6, “Management’s Discussion and Analysis or Plan of Operation,” and (b) “Introduction” in Item 6, “Management’s Discussion and Analysis or Plan of Operation.”However, other factors besides those referenced could adversely affect our results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by us herein speak as of the date of this Report. We do not undertake to update any forward-looking statement, except as required by law. 2 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Sequiam Corporation and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2007 (Unaudited) December 31, 2006 Assets Current assets: Cash $ 373,485 $ 54,161 Receivables, net 213,919 836,715 Inventory 781,219 766,969 Prepaid expenses 54,645 - Total current assets 1,423,268 1,657,845 Property and equipment, net 822,435 919,909 Intellectual properties, net 372,989 559,927 Goodwill 154,103 - Product development costs 470,266 364,117 Advance receivable 187,000 140,000 Investment in joint venture 48,931 60,000 Deposits and other assets 37,148 16,264 Total assets $ 3,516,140 $ 3,718,062 Liabilities and shareholders’ deficit Current liabilities: Notes payable $ 440,450 $ - Accounts payable 533,731 1,190,380 Accrued expenses 528,128 1,274,324 Dividends payable 113,221 179,808 Customer deposits 31,996 112,500 Deferred revenue 21,000 31,500 Deferred rents 32,462 35,917 Current portion of long-term debt 455,599 3,512,188 Loans from shareholders 658,923 682,997 Total current liabilities 2,815,510 7,019,614 Long-term debt 6,440,617 1,191,079 Total liabilities 9,256,127 8,210,693 Minority interest in subsidiary 14,197 - Shareholders’ deficit: Preferred shares 2 3 Common shares 92,347 82,281 Additional paid-in capital 22,106,442 18,493,022 Accumulated deficit (27,967,352 ) (23,080,135 ) Accumulated other comprehensive income 14,377 12,198 Total shareholders’ deficit (5,754,184 ) (4,492,631 ) Total liabilities and shareholders’ deficit $ 3,516,140 $ 3,718,062 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents Sequiam
